DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the preliminary amendment filed on 11/17/2021, claims 1-9 have been cancelled, claims 10-17 have been newly added.  Therefore, claims 10-17 are currently pending for examination. 

Information Disclosure Statement
The IDS filed on 11/17/2021 has been considered.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a communicator”,  “an acquirer”, “a determiner”, “a remote controller” in claim 10;
“a communicator”, “a communication controller”, “a remote controller” in claim 11;
“a learner” in claim 14;
“an acquirer”, “a determiner” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a communicator” in claim 10 and 11, see para [70], communication interface;
 “an acquirer”, “a determiner”, “a remote controller” in claim 10; see Fig. 4, controller 120;
 “a communication controller”, “a remote controller” in claim 11; see Fig. 4, controller 120;
“a learner” in claim 14; see Fig. 4, controller 120;
“an acquirer”, “a determiner” in claim 15; see Fig. 4, controller 120.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10, 11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Basir et al. (Basir: US 2013/0041521) in view of Yocam et al. (Yocam: US 2018/0322413).
Regarding claim 10, Basir teaches an information processing device comprising: 
a communicator that communicates with a target vehicle (Fig. 1 and para 15, server 30 communicates with target vehicle 10); 
an acquirer that acquires first data indicating a use situation of the target vehicle and second data indicating a use situation of a battery mounted in the target vehicle through the communicator (Fig. 1, and para 15, the in vehicle device 12 gathers data from the various sensors mounted within the vehicle 10 and transmits the data to server 30 and para 18, Information for driver identification is obtained from in-vehicle sensors and para 44-46: battery usage); 
a determiner that, when the first data and the second data of a certain vehicle are input, inputs the first data and the second data acquired by the acquirer into a classifier learned to output third data indicating the presence or absence of unauthorized use of the certain vehicle (para 24, to first classify driving clusters, and then identify individual drivers and para 40, Using feature extraction and pattern classification algorithms, the first stage classifies the driving behavior over different maneuver types. The maneuvers may include aggressive accelerations or decelerations (sudden brakes), turns and lane changes, and excessive speed. Based on the rate and severity of maneuvers and the speed profile, the driving clusters are created. A similar classification exercise is performed with selected subsets and/or all of the available parameters to help improve the precision of driver identification given available historical information. And para 67 and para 15, This data can be utilized for tracking and determining various parameters such as driver behavior, insurance premiums for the motor vehicle, tracking data utilized to determine proper operation of the vehicle and other information that may provide value such as alerting a maintenance depot or service center when a specific vehicle is in need of such maintenance) and 
determines whether the target vehicle has been unauthorized used on the basis of the third data output by the classifier into which the first data and the second data are input (para 15, The server 30 utilizes the received data to categorize vehicle operating conditions in order to determine or track vehicle use. This data can be utilized for tracking and determining various parameters such as driver behavior, insurance premiums for the motor vehicle, tracking data utilized to determine proper operation of the vehicle and other information that may provide value such as alerting a maintenance depot or service center when a specific vehicle is in need of such maintenance).
Basir does not explicitly disclose a remote controller that remotely controls the target vehicle through the communicator in a case where the determiner determines that the target vehicle has been unauthorized used.
However, Yocam teaches a machine learning model trained to identify a particular driver of the vehicle by identifying a pattern in the sensor data that corresponds to specific drivers or to distinguish drivers from passengers and used to distinguish between different drivers or passengers based on variations in the sensor data (para 10) and patterns identified by the machine learning model may correspond to individual drivers or passengers, …, carjacking attempts and patterns may be classified into known, safe, or normal patterns as well as unknown, unsafe, or abnormal patterns, and the input system may take different actions depending on the pattern classification. For example, the input system may alert an owner of the vehicle when it detect unsafe or unusual activity, or (as described in detail below) may take actions such as throttling or stopping the engine, reporting the vehicle stolen, or sending a message to a driver of the vehicle (para 11). Yocam further teaches a remote controller that remotely controls the target vehicle through the communicator in a case where the determiner determines that the target vehicle has been unauthorized used (para 23, The input system may take a number of actions in response to the indication that the unknown driver does not have permission. For example, the input system may … disable the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yocam in order to provide increased safety and protection (Yocam Para 32).

Claims 16 and 17 are rejected for the same reason for claim 10 above.
Regarding claim 11, the combination of Basir and Yocam teaches the information processing device according to claim 10, further comprising: a communicator that communicates with a terminal device of an owner of the target vehicle (Basir: para 14, he communication module 24 may connect to a wide-area network (such as the Internet) via a user's cell phone 26); and a communication controller that, in a case where the determiner determines that the target vehicle has been unauthorized used, transmits first information prompting the owner to confirm the target vehicle to the terminal device through the communicator (Yocam: para 23, he user interface 200 further displays input buttons 212, 214, and 216, which may be utilized by a user of the mobile computing device 150 to indicate how the input system should treat the unknown driver. And Fig. 2A).

Regarding claim 14, the combination of Basir and Yocam teaches the information processing device according to claim 10, further comprising: a learner that learns the classifier on the basis of the first data and the second data of an unauthorized used vehicle (Basir: para 24, to first classify driving clusters, and then identify individual drivers and para 40 and Yocam: para 11, , patterns identified by the machine learning model may correspond to individual drivers or passengers, traffic conditions (e.g., a vehicle that is tailgating, approaching too closely, approaching too quickly, and so forth), pedestrians, emergency vehicles, driving patterns (e.g., commuting to work or driving to a frequent destination), collisions, carjacking attempts, or other road, traffic, or vehicle conditions. In some embodiments, patterns may be classified into known, safe, or normal patterns as well as unknown, unsafe, or abnormal patterns, and the input system may take different actions depending on the pattern classification.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Basir in view of Yocam further in view of Pederson (US 2018/0086264 A1) and Truong (US 20170039890).
Regarding claim 12, the combination of Basir and Yocam teaches the information processing device according to claim 11,and further teaches a remote controller that remotely controls the target vehicle through the communicator in response to the indication that the unknown driver does not have permission (Yocam: para 23, The input system may take a number of actions in response to the indication that the unknown driver does not have permission. For example, the input system may … disable the vehicle)
The combination does not explicitly disclose indicating that the unknown driver does not have permission in a case where the communicator does not receive second information which is a response to the first information from the terminal device after the first information is transmitted to the terminal device and before a predetermined time elapses.
However, the preceding limitation is known in the art of vehicular monitoring systems. Pederson teaches motor vehicle dangerous driving warning and control system (abstract) and further teaches indicating that the unknown driver does not have permission in a case where the communicator does not receive second information which is a response to the first information from the terminal device after the first information is transmitted to the terminal device (Pederson: [0119], a device control unit to determine the presence of an unauthorized driver or at least a driver not recorded in the device control unit image history files. Such a finding may be used to transmit an alert to the vehicle owner indicating that a driver has been detected that is unknown to the driver control unit. …, responses from the owner may be required to verify that the person driving the vehicle has been authorized by the owner in spite of the fact that the image of the driver is not in the device control unit database. If no such confirmation is received particular alerts may be transmitted to authorities to be aware of the unauthorized driver. Such information may also be used in the artificial intelligence expert system expert system warning and control system as described below.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pederson as a known implementation in the base process of driver identification with the predictable result of confirmation of the presence of unauthorized driver.
The combination does not explicitly disclose the communicator does not receive second information before a predetermined time elapses.
However, the preceding limitation is known in the art of vehicular monitoring systems. Truong teaches a driver verification system can operate to evaluate a verification response from the driver and the response can result in a verification determination which can conclude whether the driver is an unauthorized substitute or the authorized individual (para 18) and further teaches specifying the driver to perform the verification action before a predetermined time elapses (para 44, e communication 141 may specify that the driver has to perform the verification action 143 in a designated location (e.g., in a parking lot, at a particular address, etc.) and within a set parameter of time (e.g., within ten minutes, immediately, etc.). ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Troung in order to confine or limit the response from the driver (Troung: para 44).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Basir in view of Yocam further in view of Pederson (US 20180086264 A1).
Regarding claim 13, the combination of Basir and Yocam teaches the information processing device according to claim 11, but does not explicitly disclose wherein the acquirer further acquires biometric information of a user who uses the target vehicle, the information processing device further comprises an authenticator that authenticates that the user who uses the target vehicle is an owner of the target vehicle on the basis of the biometric information acquired by the acquirer, and the communication controller: transmits the first information to the terminal device in a case where the authenticator does not authenticate that the user is the owner and the determiner determines that the target vehicle has been unauthorized used, and does not transmit the first information to the terminal device in a case where the authenticator authenticates that the user is the owner or a case where the determiner does not determine that the target vehicle has been unauthorized used.
However, the preceding limitation is known in the art of vehicular monitoring systems. Pederson teaches motor vehicle dangerous driving warning and control system (abstract) and further teaches
wherein the acquirer further acquires biometric information of a user who uses the target vehicle, the information processing device further comprises an authenticator that authenticates that the user who uses the target vehicle is an owner of the target vehicle on the basis of the biometric information acquired by the acquirer (para 79, Facial recognition may be used to assist in identifying drivers.), and 
the communication controller: transmits the first information to the terminal device in a case where the authenticator does not authenticate that the user is the owner and the determiner determines that the target vehicle has been unauthorized used, and does not transmit the first information to the terminal device in a case where the authenticator authenticates that the user is the owner or a case where the determiner does not determine that the target vehicle has been unauthorized used (para 119, a device control unit to determine the presence of an unauthorized driver or at least a driver not recorded in the device control unit image history files. Such a finding may be used to transmit an alert to the vehicle owner indicating that a driver has been detected that is unknown to the driver control unit. …, responses from the owner may be required to verify that the person driving the vehicle has been authorized by the owner in spite of the fact that the image of the driver is not in the device control unit database. If no such confirmation is received particular alerts may be transmitted to authorities to be aware of the unauthorized driver. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pederson as a known implementation in the base process of driver identification with the predictable result of confirmation of the presence of unauthorized driver.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Basir in view of Yocam further in view of Kim (US 20020011935 A1).
Regarding claim 15, the combination of Basir and Yocam teaches a vehicle control device comprising: at least one battery mounted in a target vehicle; an acquirer that acquires first data indicating a use situation of the target vehicle and second data indicating a use situation of the battery; and a determiner that, when the first data and the second data of a certain vehicle are input, inputs the first data and the second data acquired by the acquirer into a classifier learned to output third data indicating the presence or absence of unauthorized use of the certain vehicle and determines whether the target vehicle has been unauthorized used on the basis of the third data output by the classifier into which the first data and the second data are input, wherein the controller controls traveling of the target vehicle in a case where the determiner determines that the target vehicle has been unauthorized used as set forth in claim 10 above.
The combination does not explicitly disclose a controller that causes the target vehicle to travel using electric power accumulated in the battery. 
However, the preceding limitation is known in the art of vehicular monitoring systems. Kim teaches a controller (ECU 12) that causes the target vehicle to travel using electric power accumulated in the battery (Fig. 1, battery 4,5,6 and para 20, the batteries 4, 5 and 6 are charged by excess current and supply power to the traction motor M when needed.) and further teaches acquiring the data indication a use situation of the battery and alert to the driver if there is a battery malfunction (para 21-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in order to prevent electric shock and electrocutions (Kim: para 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687